Citation Nr: 1217438	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-39 382	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUE

Whether the appellant is recognized as the deceased Veteran's surviving spouse for purposes of receiving Department of Veterans Affairs death benefits.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

R.P. represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 1968.  He died in December 2007 and, in an April 2008 decision, the RO granted service connection for the cause of his death.

In a subsequent March 2009 decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, determined that R.P. is considered the Veteran's lawful surviving spouse and, therefore, entitled to VA death benefits.  The appellant, C.P., appealed that decision claiming that she instead is the Veteran's lawful surviving spouse and, therefore, entitled to these VA death benefits.  Thus, contested claims procedures are applicable to this case.

In February 2012, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  The record was held open for 60 days following the hearing so the appellant could obtain and submit additional evidence, which she later did and waived her right to have the RO initially consider it as the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  The other claimant in this appeal, R.P., has not also waived this right, but this is unnecessary as the decision below is entirely favorable to her.


FINDINGS OF FACT

1.  The Veteran married the appellant, C.P., in December 1974.

2.  In 1987, the Veteran attempted to divorce the appellant, but there is no indication that a final divorce decree was issued.

3.  In April 2001, the Veteran married R.P.

4.  The April 2001 marriage to R.P. is deemed valid under 38 C.F.R. § 3.52.

5.  The Veteran died in December 2007.

6.  R.P., not C.P. is recognized as the Veteran's lawful surviving spouse for VA death benefits purposes.


CONCLUSION OF LAW

The appellant is not recognized as the Veteran's lawful surviving spouse for VA death benefits purposes.  38 U.S.C.A. §§ 101, 103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.205 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that she, not R.P., is the Veteran's lawful surviving spouse and therefore entitled to VA death benefits.  During her recent hearing before the Board in February 2012, she testified that she was never legally divorced from him and that their prior marriage therefore was still valid, so recognizable for purposes of her receiving dependency and indemnity compensation (DIC).

Spouse means a person of the opposite sex whose marriage to the Veteran meets the requirements of § 3.1(j).  38 U.S.C.A. § 103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.50(a) (2011).  Marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  A surviving spouse means a person of the opposite sex whose marriage to the Veteran meets the requirements of § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death and:  (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (2) with some exceptions, has not remarried or has not since the death of the Veteran lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101 (West 2002 & Supp. 2011); 38 C.F.R. § 3.50(b).

An exception to the provisions of a valid marriage is when an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment may be nevertheless deemed valid.  38 C.F.R. § 3.52 (2011).  A marriage will be deemed valid if:  (a) the marriage occurred 1 year or more before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage; (b) the claimant entered into the marriage without knowledge of the impediment; (c) the claimant cohabited with the Veteran continuously from the date of the marriage to the date of his or her death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death.  Id; see also 38 C.F.R. § 3.205 (2011).

By way of background, the Veteran initially submitted marriage information to VA in 1968 in the course of applying for education benefits.  A marriage certificate shows that he was married to R.P. in December 1966.  Additional correspondence shows that he continued to be married to R.P. through the early 1970s.  In 1977, he submitted updated marital status information indicating that he became divorced from R.P. in September 1974.  A marriage certificate was also submitted showing that he married the appellant, C.P., in December 1974.  Although no divorce decree is of record dissolving the initial marriage to R.P., none of the present claimants dispute the validity of the December 1974 marriage to the appellant.

Records submitted by the appellant show that the Veteran filed a dissolution of marriage form in May 1987 with a court in the State of California attempting to divorce the appellant.  Although this step was taken, it does not appear that a final divorce decree or judgment was ever issued.  When the Veteran submitted an application for compensation benefits in September 2001, he listed his marriages.  He listed R.P. with a divorce in August 1974 and he listed C.P. with a divorce in October 1987.  He also listed B. - married in July 1988 and divorced in September 1995, and U.C. - married in August 1996 and divorced in February 2001.  Lastly, he submitted a new marriage certificate showing that he had remarried R.P. in April 2001.

The Veteran died in December 2007, so more than 6 years later.  That same month, R.P. submitted an application for DIC that included a claim of service connection for the cause of the Veteran's death.  And in an April 2008 rating decision, the RO granted that claim.  However, the RO deferred payment of benefits as the appellant had submitted her own claim for DIC benefits in January 2008.  Thereafter, in the March 2009 decision at issue, the RO determined that R.P. is considered the lawful surviving spouse of the Veteran and, therefore, entitled to VA death benefits.  This appeal ensued.

In consideration of the information and evidence of record, the Board finds that R.P. is indeed recognized as the lawful surviving spouse of the Veteran.  Even if there was a legal impediment surrounding her April 2001 marriage to the Veteran, the marriage nonetheless must be deemed valid under 38 C.F.R. § 3.52, first because the marriage occurred 1 year or more before the Veteran died.  As already alluded to, based on the marriage certificate and the death certificate, their marriage occurred over 6 years prior to his death.


There also is no indication that the claimant, R.P., entered into that marriage with knowledge of any impediment.  At the time of the submission of the September 2001 application for benefits, R.P. was aware that the Veteran had been married four previous times, including once to herself.  It appears that both she and the Veteran believed he had divorced not only C.P., but also B. and U.C., as well (of which there are also no final divorce decrees in the claims file).  In multiple submitted statements, R.P. has consistently indicated that she was unaware of any legal impediment to her marriage to the Veteran in April 2001.  R.P. acknowledges that she was aware of C.P., but that it was thought the Veteran had divorced her in 1987.  In fact, the appellant, too, thought she was divorced from the Veteran.  According to her statements and hearing testimony, it was only in approximately 2006 when she attempted to obtain retirement benefits from her private employer that she was made aware that there was no final divorce decree on file in California.

Consider also that the evidence tends to show that R.P. cohabited with the Veteran continuously from the date of their marriage to the date of his death, at least for VA purposes.  According to R.P., the Veteran left again in approximately 2004, but he would come back and R.P. would care for him again.  Thus, even if there was not strict compliance with continuous cohabitation, the evidence tends to show that any separation was due to the misconduct of, or procured by, the Veteran without the fault of R.P.  There is no contradictory information regarding this aspect of the appeal.  See 38 C.F.R. § 3.53 (2011).

Lastly, no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death.  Although the appellant has filed a claim to be considered the lawful surviving spouse, she has never been determined to be the legal surviving spouse or found to be entitled to gratuitous death benefits.  Thus, all elements of a deemed valid marriage have been met for R.P.  In addition, there is no indication that R.P. has remarried.

Moreover, the appellant's claim to be recognized as the surviving spouse fails anyway as she and the Veteran did not continuously cohabitate from the date of marriage to the date of death even if she was in fact not divorced from the Veteran.  The appellant has indicated that she was aware that the Veteran remarried on multiple occasions after their purported or non-final divorce in 1987.  Significantly, in 2006 and 2007, the appellant attempted to finalize the divorce in California so as to realize full retirement benefits from her private employer who would not provide such benefits without a final divorce decree.  Such actions to exclude the Veteran from her retirement payments would not equate to continuous cohabitation.  This evidence tends to show that even the appellant did not consider herself married to the Veteran nor did she wish to remain married even if they were never properly divorced.  The mere fact that the appellant's employer considered the Veteran to be a retirement beneficiary, in the absence of a final divorce decree, has no bearing on whether the appellant is the Veteran's surviving spouse for VA purposes.  Notably, both R.P. and C.P. produced awards from the Social Security Administration (SSA) showing they were receiving widow's benefits from SSA.

So, in sum, the Board finds that R.P. is recognized as the Veteran's proper surviving spouse and therefore concludes that the appellant, C.P., is not recognized as the Veteran's surviving spouse for VA death benefits purposes.  See 38 C.F.R. § 3.50(b).  This appeal is a decision in a contested claim.  See 38 C.F.R. §§ 19.100-102, 20.500-504 (2011).  Throughout the appeal process, the contested claim procedures and time limits were complied with.  C.P. was provided appropriate notification of each adjudicative action, her appellate rights, the time limits for appealing, and an opportunity to provide testimony at the hearing at the RO before the Board.  Although there was not strict compliance with the notification aspects of the contested claim procedures as to R.P., any defect is not prejudicial to her as she is the prevailing party in this case.



ORDER

The appellant is not recognized as the deceased Veteran's surviving spouse for VA death benefits purposes; the appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


